PER CURIAM:
Kathryn Floyd Causey appeals the magistrate judge’s order denying relief without prejudice in her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge.* See Causey v. Randall, No. CA-03-1068 (D.S.C. Sept. 30, 2004). Causey’s motion for preparation of a transcript at government expense is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


The parties consented to proceed before the magistrate judge under 28 U.S.C. § 636(c) (2000).